MEMORANDUM **
Timothy Eric Buford appeals pro se summary judgment in favor of the defendant in his civil rights action, alleging that his former parole agent illegally searched his residence. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s grant of summary judgment, Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and we affirm.
The district court properly granted summary judgment for defendant because, although Buford alleged generally that defendant improperly searched his house on two occasions in 1998, he failed to offer any evidence of what actually happened when the alleged searches were conducted. See id. (“If a nonmoving party bears the burden of proof at trial, he must establish each element of his claim with significant probative evidence tending to support the complaint.”) (internal citations and quotations omitted).
The district court did not abuse its discretion in denying Buford’s requests for additional discovery because he failed to offer facts showing that evidence existed that would prevent summary judgment. See Nidds v. Schindler Elevator Corp., 113 F.3d 912, 921 (9th Cir.1996).
Nor did the district court abuse its discretion in denying Buford’s request for appointment of counsel. See Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir.1997).
Buford’s remaining contentions are not persuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.